Citation Nr: 1717064	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  00-00 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disability.

2.  Entitlement to service connection for a dental disability, to include for outpatient treatment purposes.


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from June 1979 to June 1983, from October 1990 to April 1991, and from February 2003 to April 2004, including service in Southwest Asia, and with additional Reserves service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, which denied service connection for back condition; posttraumatic stress disorder; skin condition; cramps and numbness of the legs, arms, and hands; fatigue and weakness, headaches; neck condition; teeth damage; hearing loss/ears conditions; and eyes condition.

In September 2004, March 2006, and April 2010, the Board remanded this case for further development.

In a March 2011 rating decision, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD), lumbosacral strain, cervical strain and degenerative disc disease, and dermatitis.  This constitutes a full grant of the benefits sought with regard to the claims of back condition, PTSD, neck condition, and skin condition.  As such, these issues are no longer before the Board.

In a November 2012 rating decision, the Veteran was awarded service connection for bilateral hearing loss, tinnitus, chronic fatigue syndrome, and migraine headaches.  This constitutes a full grant of the benefits sought with regard to the claims of hearing loss/ears condition, fatigue and weakness, and headaches.  As such, these issues are no longer before the Board.

In a May 2016 rating decision, the Veteran was awarded service connection for peripheral neuropathy of the right upper and bilateral lower extremities and for left C7 radiculopathy and peripheral neuropathy.  This constitutes a full grant of the benefits sought with regard to the claim of cramps and numbness of the legs, arms, and hands.  As such, that issue is no longer before the Board.

As reflected on the title page, the remaining issues before the Board are dental disability (claimed as teeth damage) and bilateral eye disability.



FINDINGS OF FACT

1.  The competent and credible evidence does not show that the Veteran has an eye disorder related to his military service.

2.  The Veteran's current dental disorder, diagnosed as fractured enamel, is not considered a disability for VA purposes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye disability have not been met.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for service connection for a dental disorder for purposes of compensation or outpatient treatment have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  In the instant case, VA provided adequate notice in letters sent to the Veteran in September 2001 and March 2006.  

VA has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service and VA treatment records are associated with the claims file as are records associated with his claim for disability benefits from the Social Security Administration (SSA).  VA provided relevant examinations in January 2012 and April 2016.  These examiners reviewed the objective evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Then the examiners then offered opinions as to the nature of the claimed disabilities, accompanied by rationale.  Therefore, these examinations are adequate for VA purposes and are probative evidence.

In accordance with the Board's September 2004, March 2006, and April 2010 remands, VA obtained additional service treatment records, including those from his most recent period of active duty service, service personnel records, and additional VA treatment records.  Thus, VA has complied with the September 2004, March 2006, and April 2010 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claim that is the subject of this appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  

II.  Eye Claim

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Active service includes active duty; any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (IDT) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty; or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6.

Congenital or developmental defects, such as refractive error of the eyes, are not diseases or injuries within the meaning of applicable legislation and, thus, are not disabilities for which service connection may be granted.  38 C.F.R. § 3.303 (c); see also 38 C.F.R. § 4.9; Beno v. Principi, 3 Vet. App. 439 (1992).  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.10.d.  As such, service connection is not available for the Veteran's refractive errors, including presbyopia.

In addition to refractive errors, the Veteran was diagnosed with allergic conjunctivitis at the time of his August 1996 VA examination.  The January 2012 VA examiner diagnosed the Veteran with blepharoconjunctivitis, incipient senile cataracts, and suspected open angle glaucoma.  The April 2016 VA examiner diagnosed bilateral blepharitis and bilateral incipient senile cataracts.  Additionally, the record shows continued complaints of photophobia.  See e.g., July 2002 treatment record, March 2008 correspondence.  Thus, the current disability requirement is satisfied.

During his Reserves service in August 1995, a training grenade exploded three feet from the Veteran.  At the time he complained of photophobia, blurred vision, and burning eyes.  He was diagnosed with uveitis.  He was treated with eye drops and instructed to wear sunglasses.  This injury was found to have been incurred in the line of duty.  See August 1995 Line of Duty Determination.  Thus, in-service incurrence of an eye injury is also established.

The remaining question for consideraton is whether the Veteran's current eye disorder is related to his active military service.  To this end, the Veteran underwent multiple VA examinations.  The January 2012 VA examiner found that there was no evidence of anterior uveitis at the time of that examination nor sequela that could be related to anterior uveitis, noting that an examination by an uveitis specialist in the record was normal.  This examiner also found that blepharoconjunctivitis and incipient senile cataracts were not related to the in-service incident.  The May 2016 VA examiner found that the Veteran's eye disorder was less likely than not (less than 50 percent probability) incurred in or caused by his military service.  This examiner found that the anterior uveitis in service was an acute and transient condition which resolved without sequela and no evidence of uveitis or sequela was found by retina and uveitis specialists.  This examiner also noted that the Veteran's loss of vision was due to refractive error and this refractive error was not caused by nor aggravated beyond normal progression by military service.  With regard to blepharitis, this examiner found that this condition was not caused by nor aggravated by military service, noting that the first evidence of this condition was the January 2012 VA examination.  The Veteran has not submitted a positive medical nexus opinion to refute these negative opinions.  Thus, the nexus element of the claim for direct service connection under 38 C.F.R. § 3.303 must fail.

Alternately, as a Persian Gulf Veteran, the Veteran may be entitled to compensation if he exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms such as those listed in paragraph (b) of 38 C.F.R. § 3.317 which have manifested to a compensable degree either in service or no later than December 31, 2021, and such symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317.  A qualifying chronic disability means a chronic disability resulting an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms (chronic fatigue syndrome, fibromyalgia, irritable bowel syndrome, or any other illness that the Secretary determines meets the criteria), or any diagnosed illness that the Secretary determines warrants a presumption of service-connection.  38 C.F.R. § 3.317 (a)(2)(i).  In this case, the Veteran's eye disorder has not been attributed to a medically unexplained chronic multisymptom illness.  Furthermore, the May 2016 examiner found that the Veteran's eye conditions are not the result of an undiagnosed illness.

To the extent that the Veteran has argued that his current eye disorder was caused by his military service, whether such non-expert or lay opinions with regard to diagnoses or a relationship of a condition to service ("nexus") are competent evidence depends on the question at issue and the particular facts of the case.  

Although it is error to categorically reject a non-expert nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.  

In that earlier decision, the Federal Circuit addressed the competency of lay diagnoses, stating as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n. 4. 

Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence.  In this case, the Veteran has multiple eye conditions, including refractive errors for which service connection cannot be awarded.  The Veteran is not shown to possess the necessary knowledge, skill, or expertise to differentiate between refractive errors and other eye conditions for which service connection could be granted.  As such, the Veteran is not competent to address etiology in the present case. 

Based on the above, the claim of service connection for an eye disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Dental Claim

The Veteran is seeking service connection for a dental condition, claimed as damaged teeth, due to an injury sustained to his anterior teeth during a live ammunition training in August 1995 during his Reserves service.  As per his service treatment records, this injury was found to be in the line of duty.

Under current VA regulations, compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.

The April 2016 VA examiner found that the Veteran currently has fractured enamel.  A December 2011 Compensation and Pension examination note shows that anterior teeth 6, 7, and 8 have been restored.  The evidence of record is unremarkable for any compensable dental condition ("Class I" eligibility).  See 38 C.F.R. § 17.161 (a).  That is, there is no diagnosis of record for loss of whole or part of the mandible, nonunion or malunion of the mandible, loss of whole or part of the ramus, loss of whole or part of the maxilla, nonunion or malunion of the maxilla, loss of the condyloid or coronoid process, or loss of any part of the hard palate, for which service-connected compensation could be granted.  See 38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  As such, the Veteran is precluded from entitlement to service connection for compensation purposes for periodontal disease.  See 38 C.F.R. § 3.381 (b).
Alternatively, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Mays v. Brown, 5 Vet. App. 302 (1993)(finding that a claim for service connection is also considered to be a claim for Class I VA outpatient dental treatment).  The Board notes that the Veteran has received VA dental treatment as a category 10 - Class II in November 2004 and January 2005, following his separation from his last period of active duty service.

Here, the April 2016 VA examiner found that the Veteran's anterior teeth were in good condition.  Tooth number 7 had a root canal and post/core placed on it.  Thus, tooth number 7 was repairable and appears to have been repaired.  There was no other tooth that presented signs of trauma.  As such, the Veteran does not have treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, or periodontal disease for which service connection for treatment purposes can be awarded.

In short, for reasons expressed immediately above, the claim of service connection for a dental disability must be denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not help the Veteran.  See 38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. 49, 54-56.


ORDER

Service connection for a bilateral eye disability is denied.

Service connection for a dental disability is denied.


______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


